Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       23-MAR-2022
                                                       08:20 AM
                          SCWC-XX-XXXXXXX              Dkt. 8 ODAC

           IN THE SUPREME COURT OF THE STATE OF HAWAII


     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
  INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
   SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
    TRUSTEE FOR BEAR STEARNS ASSET BACKED SECURITIES I TRUST,
           ASSET-BACKED CERTIFICATES, SERIES 2006-AQ1,
                  Respondent/Plaintiff-Appellee,

                                vs.

                         MALIA LYNN OLIVAS,
                  Petitioner/Defendant-Appellant,

                                and

    ARGENT MORTGAGE COMPANY, LLC; CAPITAL ONE BANK (USA), N.A.;
                 Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC151002491)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari, filed on February 10, 2022, is hereby rejected.
           DATED: Honolulu, Hawaiʻi, March 23, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins